Citation Nr: 0907932	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for restrictive pneumonopathy due to 
recurrent pneumonia.  

2.  Entitlement to service connection for restrictive 
pneumonopathy due to recurrent pneumonia.  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1968 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA RO in 
Philadelphia, Pennsylvania, dated in October 2005, which 
denied entitlement to service connection for restrictive 
pneumonopathy due to recurrent pneumonia.  

The claim for service connection for restrictive 
pneumonopathy due to recurrent pneumonia had been previously 
denied in a final decision of the VA RO in Newark, New 
Jersey, dated in June 1969, and by a Board decision dated in 
September 1987.  
During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in January 2009.  

The issue of entitlement to service connection for 
restrictive pneumonopathy due to recurrent pneumonia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  A September 1987 Board decision denied a claim for 
entitlement to service connection for restrictive 
pneumonopathy due to recurrent pneumonia.  

3.  Evidence added to the record since the September 1987 
Board decision as to the Veteran's claim is new as it is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for restrictive 
pneumonopathy due to recurrent pneumonia.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for restrictive 
pneumonopathy due to recurrent pneumonia.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, in letters dated in July and December 2005 and 
October 2008, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Specifically, the July and December 2005 
letters informed the Veteran of the specific technical 
meanings of "new" and "material," as well as the bases for 
the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.  The 
October 2008 letter informed him as to disability ratings and 
effective dates.  The claim was last adjudicated via a 
statement of the case (SOC) in March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private treatment 
records and VA examinations.  Also of record and considered 
in connection with the appeal is the Veteran's testimony at 
his Travel Board hearing, along with various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

Historically, in a final rating decision dated in June 1969, 
the RO denied entitlement to service connection for 
restrictive pneumonopathy due to recurrent pneumonia, based 
on a finding that the evidence failed to indicate that the 
recurrent bout of pneumonia in service resulted in such 
increase or advancement of the chronic pre-service pathology 
as to constitute service aggravation. Service connection for 
restrictive pneumonopathy due to recurrent pneumonia was 
subsequently denied in a Board decision in September 1987.  

In a statement, received in November 2004, the Veteran 
requested that his claim for entitlement to service 
connection for restrictive pneumonopathy due to recurrent 
pneumonia be reopened.  Evidence added to the record since 
the September 1987 Board decision includes various private 
treatment records.  In addition to new medical evidence are 
statements in support of the claim from the Veteran, along 
with his testimony at the January 2009 Travel Board hearing.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the September 1987 Board 
decision regarding the Veteran's service connection claim is 
new and material.  Specifically, the private treatment 
records, along with the Veteran's statements and hearing 
testimony are new, in that they are evidence that has not 
been considered by the RO.  They are also material, in that 
they relate to an unestablished fact necessary to establish 
the claim.  Therefore, this evidence is new and material, and 
the claim is deemed reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for restrictive pneumonopathy 
due to recurrent pneumonia; to this extent, the appeal is 
granted.  


REMAND

The Veteran asserts that his restrictive pneumonopathy due to 
recurrent pneumonia was a pre-existing condition that was 
exacerbated by his service.  Specifically, he reports that a 
lung disorder that required him to receive a tracheotomy at 
the age of 9, pre-existed service and was exacerbated by 
service, which caused him to receive a medical discharge.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  When no pre-existing condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry and the burden falls on the government to 
rebut the presumption of soundness.  The correct standard 
requires the VA show by clear and unmistakable evidence (1) 
the veteran's disability existed prior to service and (2) the 
pre-existing disability was not aggravated during service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 
U.S.C.A. § 1111.  

Service treatment records, dated from March 1968 to September 
1968, show diagnoses of and treatment for chronic bronchial 
pulmonary disease.  Specifically, a March 1968 pre-induction 
report of medical history reflects the Veteran's report of a 
history of bronchial pneumonia and a tracheotomy at the age 
of 9.  However, the Veteran did not check the box for 
shortness of breath, chronic cough, or pain or pressure in 
his chest, and the accompanying report of medical examination 
of the same date, showed findings of lungs clear to 
auscultation.  Subsequent VA examinations dated in December 
1968 and May 1969, show findings of restrictive pneumonopathy 
secondary to chronic pulmonary fibrosis and possible chronic 
bronchitis and bronchiostasis.  Both examiners failed to 
comment on whether the Veteran's lung disorder was a 
condition that pre-existed service that was aggravated during 
service.  

Service connection for restrictive pneumonopathy due to 
recurrent pneumonia was denied based on findings that a lung 
disorder was not incurred in or aggravated by service.  
However, the Board notes that a statement received in October 
2005 reflects the Veteran's contention that his pre-existing 
lung disorder was made worse by his service.  Further, no 
medical evidence of record includes an opinion as to whether 
or not the Veteran's pre-existing lung disorder was 
aggravated by his military service.  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the Veteran's assertions, and 
considering the Veteran's allegation that there was an 
increase in his pre-existing lung disability during service, 
the Board finds that a VA examination with a medical opinion 
is warranted to properly adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1. The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, as well as copies 
of all records of treatment, identified by 
the Veteran, from other medical providers 
not already of record.  If the AMC or RO 
is unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request that they submit the 
outstanding evidence.  

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
any current restrictive pneumonopathy due 
to recurrent pneumonia.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. 

An opinion should be provided as to 
whether restrictive pneumonopathy due to 
recurrent pneumonia clearly and 
unmistakably preexisted service and if so 
whether any increase in severity of such 
restrictive pneumonopathy during service 
was due to the condition's natural 
progression.  The likelihood that a 
chronic right lung condition is otherwise 
related to military service also should be 
addressed.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for any 
opinions provided.  

3.  The AMC/RO should readjudicate the 
claim for service connection for 
restrictive pneumonopathy due to recurrent 
pneumonia.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


